DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP 2009-154861, of record) and further in view of Honbo (EP 982,158, of record) and Yazell (US 3,107,125, of record).  
As best depicted in Figures 1 and 5, Kodama is directed to a heavy  tire construction comprising a carcass 13, a hexagonal bead core 12, and a rim cushion rubber 14 positioned radially inward of said bead core and having a 100% modulus as large as 7.0 MPa (Paragraph 6).  An exemplary embodiment of Kodama includes a rubber 14 having a modulus of 6.0 MPa (Paragraph 25).  In such an instance, however, Kodama is silent as to the specific angle of the bead core inner surface and the bead base portion.
Honbo is similarly directed to a heavy duty tire construction comprising a hexagonal bead core.  Honbo teaches a specific relationship between an angle of the bead core inner surface θC and an angle θB of the bead base portion in order to minimize rim slippage (Paragraph 5).  More particularly, Honbo teaches θB is between 0.5 and 3 degrees greater than θC (Paragraph 7).  Looking at Table 1 of Honbo, the greatest rim slippage property is present when θC is 5 degrees and θB is 8 degrees (Example 3).  This combination of angles satisfies the 
In terms of the bead heel, Kodama generally depicts the presence of a curved portion without specifying a radius of curvature.  Yazell, though, is similarly directed to wheel assembly comprising a rim and a pneumatic tire.  More particularly, Yazell teaches an increase in the radius of curvature of the rim at a heel portion and the associated tire at a heel portion in order to reduce the stress concentration between the bead seat and the rim flange (Column 1, Lines 35+ and Column 2, Lines 63+).  Yazell states that (a) radius 13 is for example from about four to about eight or more times larger than an additional radius 14 (located adjacent and axially outward of radius 13) and (b) radius 13 is at least 0.312 inches (or at least approximately 7.9 mm) (Column 1, Lines 54+ and Column 3, Lines 3-8).  It is further noted that while the aforementioned radii are directed to the rim, Yazell specifically states that the bead heel radius of the tire will similarly be increased to provide a proper engagement (Column 3, Lines 20+).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a radius between 25mm and 30 mm given the general disclosure above (general disclosure fully encompasses the claimed range) and Applicant has not provided a conclusive showing of unexpected results for the claimed heel radius.  
Regarding the results in Figures 5A and 5B, the lone example with a radius of curvature less than 25 mm is the Conventional Example.  However, a plurality of parameters, such as the radius of curvature and the cushion rubber modulus are varied between the Conventional Example and the Inventive Examples and thus, it is unclear if any realized benefits are a 
	Lastly, regarding claim 1, the claimed displacement amount is a function of the tire being mounted on a rim and as such, fails to further define the structure of the claimed tire article.  For example, a variation in the rim diameter can affect the amount of displacement.  Thus, the modified tire of Kodama has the capability of being mounted on a rim and demonstrating the claimed toe displacement. 
	With respect to claim 2, the claimed compression ratio is a property obtained after mounting a tire on a rim and as noted above, said ratio can be affected by the rim size.  Thus, the claims fail to further define the structure of the claimed tire article (claimed property can be obtained by varying the rim diameter, for example).
	Regarding claim 4, the figures of Kodama suggest a ratio considerably greater than 0.5 and such fully encompasses the claimed range.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range.  It is particularly noted that Example 7 has a ratio of 0.60 (outside the claimed invention) and demonstrates improved mountability (and the same slip resistance) as compared to Example 3 (inventive).        
Allowable Subject Matter
4.	Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references of record fail to suggest, disclose, or teach a tire construction having the claimed combination of structural features, including a 
Response to Arguments
5.	Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that even if radius 13 is compared to the claim limitations rather than radius 14, Yazell provides clear evidence that such a large radius as presently claimed is not contemplated.  More particularly, Yazell provides a typical example radius 13 value of 0.609 inches (approximately 15.4 mm).  It is emphasized, though, that Yazell states that “in a typical but not a limiting embodiment of the invention, the radius 13 is 0.609 inch and the radius 14 is .109 inch” (Column 2, Lines 29+).  The language “not a limiting embodiment” clearly suggests that radii greater than 0.609 inches (approximately 15.4 mm) are within the scope of the claimed invention and such encompasses the claimed range between 25 mm and 30 mm.  Additionally, radius 13 is described as being about 4 to about 8 or more times larger than radius 14 (Column 3, Lines 3+).  Given exemplary radius 14 of 0.109 inches, radius 13 would have values between 0.436 inches (approximately 11.1 inches) and 0.872 inches (approximately 22.1 mm) or more.  It is emphasized that the claimed range between 25 mm and 30 mm is slightly more than a ratio of 8 and such is consistent with the disclosure to have a ratio of 8 or more and Applicant has not provided a conclusive showing of unexpected results for the claimed values.  Lastly, it is noted that the claims as currently drafted are directed to absolute dimensions and it is well taken that tire dimensions vary as a function of the intended use of the tire and ultimately the tire size.  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 15, 2021